Citation Nr: 0621280	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  00-04 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of pension benefits in the calculated 
amount of $789 was properly created.  

(The issue of entitlement to service connection for PTSD is 
the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which terminated the veteran's pension retroactively 
based on excessive income, resulting in an overpayment in the 
calculated amount of $789.

A review of the record indicates that the veteran has 
requested a waiver of recovery of the pension debt at issue 
in this case.  Although this request has been referred to the 
Committee on Waivers and Compromises (Committee), it appears 
that the Committee has stayed action on the veteran's waiver 
request, pending a decision on the debt's validity.  See 
VAOPGCPREC 6-98; see also Narron v. West, 13 Vet. App. 223 
(1999); Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In February and April 2006 letters, the RO notified the 
veteran that he had been scheduled for a hearing before a 
Veterans Law Judge at the RO in support of his appeal.  
According to a Report of Contact, on the day of the scheduled 
hearing, the veteran advised the RO that he was wheelchair-
bound and had failed to make arrangements to attend the 
hearing.  He asked that the hearing be rescheduled.  There is 
no indication that the veteran's requested Board hearing has 
been rescheduled.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2005).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2005), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2005).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2005).

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



